 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar # 5505144
     Assistant Federal Defenders
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   FABIAN GARCIA-PALACIO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:21-CR-00119-NONE-SKO
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; CONTINUE
13   vs.                                           SENTENCING;ORDER
14   FABIAN GARCIA-PALACIO,                        JUDGE: Hon. DALE A. DROZD
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through Assistant
18   United States Attorney Justin J. Gilio for the government, and Assistant Federal Defender
19   Benjamin Gerson for defendant FABIAN GARCIA-PALACIO that the sentencing hearing
20   scheduled for August 13, 2021 be continued to December 3, 2021 at 9:00 a.m. Defense counsel
21   is in the process of retaining an expert and requests additional time for preparation. Specifically,
22   defense counsel has represented that it is in the process of retaining an expert located in the Los
23   Angeles area. Although defense counsel has selected an expert, defense counsel needs the
24   additional time to complete the hiring process, which it anticipates will be completed by no later
25   than the end of July. Defense counsel needs the additional time (1) for defense to arrange for
26   GARCIA-PALACIO to travel to the Los Angeles area for evaluation and (2) for the expert to
27   issue a report that can be presented to the Probation Office. The parties anticipate that these
28   tasks can be accomplished in time for a sentencing date of December 3, 2021.
 1                                                              Respectfully submitted,
 2                                                              PHILLIP A. TALBERT
                                                                Acting United States Attorney
 3
 4   DATED: June 8, 2021                                         /s/ Justin J. Gilio
                                                                JUSTIN J. GILIO
 5                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
 6
 7                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
 8
 9   DATED: June 8, 2021                                        /s/ Benjamin Gerson
                                                                BENJAMIN GERSON
10                                                              Assistant Federal Defender
                                                                Attorneys for Defendant
11                                                              FABIAN GARCIA-PALACIO
12
13                                                       ORDER
14           IT IS SO ORDERED that the sentencing hearing scheduled for August 13, 2021 be
15   continued to December 3, 2021 at 10:00 a.m.
16
     IT IS SO ORDERED.
17
18      Dated:      June 8, 2021
                                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

      Garcia-Palacio: Stipulation and [Proposed] Order    -2-
      to Modify Pretrial Release
